DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
Claims 1-5 and 7-10 are pending as amended on 9/24/2021.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2007/0299189) in view of Santos et al (Infrared (MIR, NIR), Raman, And Other Spectroscopic Methods; Chapter 6 of Monitoring Polymerization Reactions: From Fundamentals to Applications, First Edition. Edited by Wayne F. Reed and Alina M. Alb. © 2014 John Wiley & Sons, Inc. Published 2014 by John Wiley & Sons, Inc. pp 107-134), Pasquini (Near Infrared Spectroscopy: Fundamentals, Practical Aspects and Analytical Applications, J. Braz. Chem. Soc., Vol. 14, No. 2, 198-219, 2003; copy Bitter et al (DE 10005130; included machine translation cited herein).
As to claims 1-3 and 10, Cao discloses several embodiments of a polymerization reaction between bisphenol A dianhydride (BPADA) and phenylenediamine to produce a polyetherimide. In particular:
In [0032], Cao discloses a polymeric dianhydride, which is a polyetherimide derived from BPADA and meta-phenylenediamine (corresponding to the monomers recited in instant claim 2). 
In [0054-56], Cao discloses a polymeric aromatic diamine [0054] prepared by reaction of a non-polymeric aromatic diamine and a dianhydride [0055]. Cao specifically teaches an embodiment wherein the non-polymeric diamine is meta-phenylenediamine and the dianhydride is BPADA [0056].
In [0112], Cao discloses polyetherimides comprising structural units from a dianhydride and diamine, prepared by refluxing in o-dichlorobenzene (a solvent named in instant claim 3) in the presence of catalyst (as recited in claim 10). Cao discloses suitable dianhydrides including BPADA [0158], and suitable diamines including meta- and para-phenylenediamine [0196]. 
In [0222-3], Cao discloses polymerization of first and second monomers in a solvent in the presence of organoclay and catalyst to provide a composite having an organoclay component and a polymer (polyetherimide) component. Cao specifically names a polymer component wherein the monomers are BPADA and meta-phenylenediamine [0224], and names o-dichlorobenzene as suitable solvent [0225].
In an example [0361], Cao teaches forming a reaction mixture by combining components including solvent (o-dichlorobenzene and veratrole; both named in instant claim 3), BPADA and diamine, followed by reaction for 2 hours. After reacting for two hours, Cao discloses that the sample contains polymer. Given that the reaction is conducted at 100 C (i.e., lower than the temperature - 165 C - utilized in the instant examples), there is reasonable basis to conclude that Cao discloses a reaction mixture comprising polymer which contains at least some amount of the polyamic acid precursor to the polyetherimide.  
Cao discloses [0361] analyzing a sample of the reaction mixture by IR spectroscopy in order to determine the ratio of amine end group to anhydride end group (corresponding to “calculating the anhydride-amine stoichiometry” as presently recited). Cao further teaches adding additional diamine in order to “correct” for excess anhydride content. Cao fails to explicitly teach a preliminary step of “setting a target range for the anhydride-amine stoichiometry.” However, given Cao’s teaching to analyze the end group content by IR in order to adjust the reaction stoichiometry and “correct” for excess anhydride, one having ordinary skill in the art would appreciate that a particular stoichiometry of amine and anhydride in the reaction mixture must be desired (i.e., targeted) by Cao. Therefore, Cao discloses a method which comprises a step of selecting (setting) a desired (target) range for the anhydride-amine stoichiometry in a reaction mixture, as presently recited.
As established above, Cao exemplifies preparing polyetherimide with monitoring (and adjusting) of stoichiometry by utilizing infrared (IR) analysis to analyze amine and anhydride end group content [0361]. Cao further teaches that other art recognized 
Santos teaches that “recently, monitoring techniques have been greatly improved by the combination of spectroscopic methods and fiber optics technology, which allow for the in-situ and in-line acquisition of process data, allowing for reduction of time delays normally involved with sample preparation.” See p 108, left. Santos teaches that near infrared spectroscopy (NIRS) has become extremely important for practical reasons (p 108, right) and use of chemometric methods for instrument calibration is very popular in this field (p 109). Santos teaches that principal component regression (PCR) and partial least squares (PLS) calibration models are commonly employed when process responses, such as individual monomer conversions in solution copolymerizations, are functions of multiple process perturbations (p 115, middle). In a section regarding solution polymerizations, Santos teaches that the use of spectroscopic technology for monitoring and control of monomer conversion and copolymer composition is straightforward, as spectral data are normally sensitive to changes of composition (p 119, last paragraph). 
Similarly, Pasquini teaches that NIR analytical methods are suitable for inline use (p 198, right; p 214, right, near top). Pasquini teaches that the use of NIR for analytical purposes has relied on the multivariate approach for calibration. Pasquini notes that the complex nature of the NIR spectral region seldom permits the use of single wavelength models for quantitative purposes, and in many cases, information must be gathered from among many variables (p 211, left). Pasquini notes that PCR and PLS are 
In light of the disclosures in Santos and Pasquini discussed above, NIR was an art-recognized technique capable of providing in-line and continuous monitoring of solution polymerization reactions (including monomer conversion). For example:
Bitter teaches that the progress of chemical processes in the manufacture of polymers, particularly polyaddition or polycondensation reactions, is usually monitored by the controlled measurement of specific indicators, such as by determining the content of functional groups (p 2, second paragraph). Bitter discloses a process to control polymerization reactions without delay, achieved by measurement in the NIR range via probe immediately arranged in the reactor, wherein the measured values are evaluated by comparison with calibration data sets. By such a method, sampling is no longer necessary (p 2, last three paragraphs). On page 3, Bitter describes the calibration process required for quantitative analysis by NIR spectroscopy, and teaches that a calculation is preferably carried out using the partial least squares (PLS) method. Bitter names various examples of polycondensation reactions which can be controlled (p 4, upper half), which would have indicated to one having ordinary skill in the art that the use of NIR technology to monitor polycondensation reactions is broadly applicable. 
In other words, as evidenced by Bitter’s disclosure, the use of in-line NIR spectroscopy to perform quantitative analysis of functional groups in a polycondensation reaction via comparison with a calibrated data set would have been within the level of 
As to claim 4, modified Cao suggests a process according to claim 1, as set forth above. Cao teaches addition of a chain stopper in [0228], which corresponds to an end capping agent as presently recited. Cao further exemplifies polyetherimides which are prepared using aniline [0326, 0329] or phthalic anhydride [0361], both of which correspond to end capping agents as presently recited. 
 As to claim 5, modified Cao suggests a process according to claim 1, as set forth above. In the example disclosed in [0361], Cao discloses that, when the polymer sample is found to contain 0.5 mole% excess anhydride, diamine is added to correct for .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2007/0299189) in view of Santos et al (Infrared (MIR, NIR), Raman, And Other Spectroscopic Methods; Chapter 6 of Monitoring Polymerization Reactions: From Fundamentals to Applications, First Edition. Edited by Wayne F. Reed and Alina M. Alb. © 2014 John Wiley & Sons, Inc. Published 2014 by John Wiley & Sons, Inc. pp 107-134), Pasquini (Near Infrared Spectroscopy: Fundamentals, Practical Aspects and Analytical Applications, J. Braz. Chem. Soc., Vol. 14, No. 2, 198-219, 2003; copy provided by Applicant), and Bitter et al (DE 10005130; included machine translation Workman et al (Practical Guide and Spectral Atlas for Interpretive Near-Infrared Spectroscopy, Second Edition, CRC Press, 2012, pp 1-17). 
The rejection of claims 1-5 and 10 over Cao, Santos, Pasquini and Bitter is incorporated here by reference.
As to claim 7, modified Cao suggests a process according to claim 1, as set forth above. Pasquini further teaches that the optical path is defined by the spectral region being probed, and it goes from a larger to a shorter path as the wavelength goes from the higher order overtones to the combination region around 2200 nm (p 207, middle right). On p 208 (figure 7) Pasquini shows the difference in absorbance spectrum using an optical path of 1 mm versus 50 mm, wherein a larger path (50 mm) is used to observe absorption bands in the short wave region of 850-1150 nm, and a smaller path (1 mm) is used to observe absorption bands in the longer wave region of 100-2500 nm.  
Santos further teaches that the reduced intensity of NIR absorptions requires the use of larger optical pathlengths, but that this actually constitutes a significant advantage for in-line process analysis, as probes can be designed to avoid the formation of stagnant zones in the sampling window of the in-situ process probe (p 112, first paragraph). 
The person having ordinary skill in the art would have recognized that the optimal path length for an in-line NIR probe depends on the portion of the NIR spectral region being probed (as taught by Pasquini), on the viscosity of the reaction mixture (as taught by Santos - at higher viscosities, the path length required to prevent stagnant zones increases) and on the concentration of the reaction mixture (the amplitude of absorption .


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2007/0299189) in view of Santos et al (Infrared (MIR, NIR), Raman, And Other Spectroscopic Methods; Chapter 6 of Monitoring Polymerization Reactions: From Fundamentals to Applications, First Edition. Edited by Wayne F. Reed and Alina M. Alb. © 2014 John Wiley & Sons, Inc. Published 2014 by John Wiley & Sons, Inc. pp 107-134), Pasquini (Near Infrared Spectroscopy: Fundamentals, Practical Aspects and Analytical Applications, J. Braz. Chem. Soc., Vol. 14, No. 2, 198-219, 2003; copy provided by Applicant), and Bitter et al (DE 10005130; included machine translation cited herein), and further in view of Stegall et al (US 2014/0171613).
The rejection of claims 1-5 and 10 over Cao, Santos, Pasquini and Bitter is incorporated here by reference.
Modified Cao fails to teach a suitable range of solids content for the reaction mixture, and fails to teach sampling the reaction mixture under superatmospheric pressure. 
Like Cao, Stegall teaches a polyetherimide prepared from BPADA, m-phenylenediamine and a chain stopper selected from phthalic anhydride and aniline, preferably in ortho-dichlorobenzene as solvent [0009, 13, 31]. Stegall teaches specific conditions for introducing an inert gas sparge into a reaction mixture at elevated temperatures to achieve previously unavailable useful benefits, such as more efficient water removal and lower foam generation [0012, 0014]. Stegall further teaches that sufficient solvent is generally utilized to provide a solids content in the preferred range between about 15-60% [0031]. Stegall discloses that the reaction solution is blanketed under an inert gas to avoid deleterious oxidation, and can be run at superatmospheric pressure [0034]. 
When preparing a polyetherimide from BPADA, meta-phenylenediamine, and phthalic anhydride or aniline as chain stopper in ortho-dichlorobenzene solvent, the person having ordinary skill in the art would have been motivated to utilize reaction conditions as disclosed in Stegall in order to improve efficiency and minimize foam generation. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared polyetherimide from BPADA, meta-phenylenediamine and chain stopper in ortho-dichlorobenzene with inline NIR end group analysis, as suggested by modified Cao, utilizing foam and oxidation minimizing conditions as disclosed in Stegall, including an inert gas sparge and superatmospheric pressure (thereby resulting in a process as recited wherein the reaction mixture is sampled for NIR under superatmospheric pressure), and a solids content within the range of 15-60% (which substantially overlaps the presently claimed solids content range of 20-70 wt%).

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered.
The previously set forth rejections have been withdrawn in view of Applicant’s arguments that the processes disclosed by Thierry and Kaushiva are online, rather than inline, processes. The new rejections set forth above still rely on Cao as a primary reference (new secondary references have been cited to establish the obviousness of using in-line NIR for the spectroscopic end group monitoring disclosed by Cao). Therefore, Applicant’s arguments have been addressed below to the extent that they remain relevant to the present rejections. 
Applicant argues (p 8) that analyzing amine and anhydride stoichiometry using NIR analysis requires identification of amine-specific bands and anhydride-specific bands in the IR spectrum, which is not straightforward due to the presence of an amic acid intermediate. However, as evidenced by Cao’s disclosure (see [0361]), it was within the level of skill in the art to utilize IR spectroscopy to determine the ratio of amine end group to anhydride end group in a composition which also comprises polyamic acid and organic solvent. Applicant has not asserted, nor provided any evidence or reasoning to establish, that Cao does not provide an enabling disclosure. It is further noted that if Applicant were to prove that Cao does not enable one to perform the disclosed monitoring of amine and anhydride stoichiometry due to the complexity of the IR spectrum, Applicant may wish to accompany such proof with an explanation as to how the present invention is
Applicant argues (p 10) that parsing out the individual bands in a manner which can be correlated to concentration is not a straightforward task, particularly for broad and complex near-IR spectra. However, the process suggested by the prior art in the above obviousness rejections does not include a step of parsing out individual bands in the NIR spectra. Rather, the prior art suggests a process which relies on deriving quantitative information from inline NIR analysis by creating a calibration data set using IR spectra obtained from offline IR measurements. [As evidenced by Cao, it would have been within the level of skill in the art to create the necessary calibration data set, as it would have been within the level of skill in the art to analyze amine/anhydride end group stoichiometry using IR.] The disclosure in the instant specification describes a process as suggested by the prior art, i.e., a calibration data set using offline FTIR measurements is created, and there is no description of parsing out individual bands in the in-line NIR spectra. Therefore, because neither the prior art nor the claimed invention seeks to assign specific features to specific chemical components in NIR spectra, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766